Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 7, 2020                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160530(15)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  LEONARD WILSON,                                                                                     Richard H. Bernstein
           Claimaint-Appellant,                                                                       Elizabeth T. Clement
                                                                   SC: 160530                         Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                COA: 349078
                                                                   Ingham CC: 18-000711-AE
  MEIJER GREAT LAKES LIMITED
  PARTNERSHIP and UNEMPLOYMENT
  INSURANCE AGENCY,
             Respondents-Appellees.
  _________________________________________/

        On order of the Chief Justice, the motion of the Sugar Law Center for Economic
  and Social Justice to file a brief amicus curiae is GRANTED. The amicus brief submitted
  on January 3, 2020, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 7, 2020

                                                                              Clerk